Name: Commission Regulation (EEC) No 1734/93 of 30 June 1993 amending Regulation (EEC) No 2312/92 and (EEC) No 1148/93 laying down detailed rules for implementing the specific measures for supplying the French overseas departments with live bovine animals and breeding horses
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural activity;  cooperation policy;  trade;  overseas countries and territories
 Date Published: nan

 No L 160/32 Official Journal of the European Communities 1 . 7 . 93 COMMISSION REGULATION (EEC) No 1734/93 of 30 June 1993 amending Regulation (EEC) No 2312/92 and (EEC) No 1148/93 laying down detailed rules for implementing the specific measures for supplying the French overseas departments with live bovine animals and breeding horses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Articles 4 (5) and 9 thereof, Whereas, for the purposes of Articles 4 and 7 of Regula ­ tion (EEC) No 3763/91 , the number of bovine animals and pure-bred breeding horses originating in the Community eligible for aid with a view to developing the potential for production in the French overseas depart ­ ments (FOD) and the number of male bovine animals eligible for exemption from duties on direct imports from third countries or for aid for deliveries originating in the rest of the Community for the 1993/94 marketing year should be determined ; Whereas the quantities of products benefiting from the specific supply arrangements must be determined within the framework of periodic forecast supply balances which may be adjusted on the basis of the essential requi ­ rements of the markets and taking account of local production and traditional trade flows ; whereas to ensure coverage of requirements in terms of quantity, price and quality and to ensure that the proportion of products supplied from the Community is preserved, the aid to be granted for products originating in the rest of the Community must be determined on terms equivalent, for the end user, to the advantage resulting from exemption from import duties on imports of products from third countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Commission Regulation (EEC) No 2312/92 (3) is hereby replaced by Annex I to this Regulation . Article 2 Annex III to Regulation (EEC) No 2312/92 is hereby replaced by Annex II to this Regulation. Article 3 The Annex to Commission Regulation (EEC) No 1 148 /93 (4) is hereby replaced by Annex III to this Regulation . Article 4 The aid shall be determined in such a way that the proportion of products supplied from the Community is preserved, taking account of traditional trade flows. Article 5 This Regulation shall enter into force on 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 356, 24 . 12. 1991 , p . 1 . (2) OJ No L 378 , 23 . 12. 1992, p. 23. (  ') OJ No L 222, 7 . 8 . 1992, p . 32. 0 OJ No L 116, 12. 5 . 1993, p . 15. 1 . 7. 93 Official Journal of the European Communities No L 160/33 ANNEX I ANNEX I PART 1 Supply balance for Reunion for male bovine animals for fattening for the period 1 July 1993 to 30 June 1994 CN code Description Number of animals ex 0102 90 Bovine animals for fattening 900 PART 2 Supply balance for Guyana for male bovine animals for fattening for the period 1 July 1993 to 30 June 1994 CN code Description Number of animals ex 0102 90 Bovine animals for fattening 750' No L 160/34 Official Journal of the European Communities 1 . 7 . 93 ANNEX II ANNEX III PART 1 Supply to Reunion of pure-bred breeding bovines originating in the Community for the period 1 July 1993 to 30 June 1994 CN code Description Number of animals Aid to be supplied (ECU/head) 0102 1000 Pure-bred breeding bovines (') 180 1 000 PART 2 Supply to Guyana of pure-bred breeding bovines originating in the Community for the period 1 July 1993 to 30 June 1994 CN code Description Number of animals Aid to be supplied (ECU/head) 0102 10 00 Pure-bred breeding bovines (') 180 1 000 PART 3 Supply to Martinique of pure-bred breeding bovines originating in the Community for the period 1 July 1993 to 30 June 1994 CN code Description Number of animals Aid to be supplied (ECU/head) 0102 1000 Pure-bred breeding bovines (') 40 1 000 PART 4 Supply to Guadeloupe of pure-bred breeding bovines originating in the Community for the period 1 July 1993 to 30 June 1994 CN code Description Number of animals Aid to be supplied (ECU/head) 0102 1000 Pure-bred breeding bovines (') 40 1 000 (') Entry under this subheading is subject to the conditions laid down in the relevant Community provisions. 1 . 7. 93 Official Journal of the European Communities No L 160/35 ANNEX III 'ANNEX PART 1 Supply to French Guiana of pure-bred breeding horses originating in the Community for the period 1 July 1993 to 30 June 1994 (ECU/head) AidCN code Description of the goods Number of animals tobe supplied 0101 1100 Pure-bred breeding horses (') 16 1000 PART 2 Supply to Martinique of pure-bred breeding horses originating in the Community for the period 1 July 1993 to 30 June 1994 (ECU/head) CN code Description of the goods Number of animals to be supplied Aid 0101 11 00 Pure-bred breeding horses (') 10 1 000 (') Inclusion in this subheading is subject to the conditions provided for by Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (OJ No L 224, 20 . 8 . 1990 , p. 55).'